DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/29/2022 has been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Response to Arguments
This Office action is in response to the applicant’s communication filed on 10/14/2022.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s arguments, see page 8, with respect to Applicant’s amendment to the abstract made in view of the previous objection to the abstract have been fully considered and are persuasive.  The previous objection to the abstract has been withdrawn. 
Applicant’s arguments, see pages 8-9, with respect to Applicant’s amendment to claim 18 (and cancelation of claims 19-20) made in view of the previous claim objections to claims 18-20 have been fully considered and are persuasive.  The previous objections to claims 18-20 have been withdrawn. 
Applicant's arguments, see page 9, alleging the overcoming of some of the 112 rejections by way of the cancellation of claims 5-6 and 15-16 have been fully considered but they are not persuasive.  Applicant’s claim amendments failed to cancel claims 5-6 and 15-16.  For at least this reason, Applicant’s arguments are unpersuasive as to this point. 
Applicant’s arguments, see page 9, with respect to Applicant’s claim amendment of claim 7 made in view of the previous 112 rejection have been fully considered and are persuasive.  The previous 112 rejection of claim 7 has been withdrawn. 
Applicant’s arguments, see pages 9-13, with respect to the deficiencies of the prior art of record in view of the newly amended subject matter of claim 1 have been fully considered and are persuasive.  Therefore, the previous prior art rejection of claim 1 (and its dependent claims) has been withdrawn.  However, upon further consideration, new ground(s) of rejection is made under Grace in view of Gerlach et al. (US 2016/0324564) and Hawkins et al. (US 2014/0046229), as set forth below.
Applicant’s arguments, see pages 13-14, with respect to the deficiencies of the prior art of record in view of the newly amended subject matter of claim 10 have been fully considered and are persuasive.  Therefore, the previous prior art rejection of claim 10 (and its dependent claims) has been withdrawn.  However, upon further consideration, new ground(s) of rejection is made under Grace in view of Gerlach et al. (US 2016/0324564) and Hawkins et al. (US 2014/0046229), as set forth below.
Applicant’s arguments, see pages 14-17, alleging that Grace fails to disclose application of a thermally conductive photonic absorption layer to a light window (i.e. “disposed on” is a phrase Applicant repeats within their arguments) have been fully considered and are persuasive.  In response to Applicant's argument that Grace does not include certain features of Applicant's invention, the limitations on which the Applicant relies (i.e., application of a thermally conductive photonic absorption layer to a light window) are not stated in the claims.  Therefore, it is irrelevant whether the reference includes those features or not.  Amended claims 18 (and previous claim 20) only requires ”a thermally conductive photonic absorption layer in optical communication with the first light window” (emphasis added).  As previously set forth in the rejection of claim 20, Grace expressly discloses both coatings and/or the aqueous solution within the balloon interior may comprise light absorption material heated by the laser light system (i.e. in direct optical communication to thereby absorb the light energy (via optical communication) and thereby become heated).  For at least these reasons, Application’s arguments are not persuasive.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an embodiment utilizing both laser superheating systems in conjunction with (i.e. combined with) resistive heating systems (see claims 2-9 and 12-17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-9 and 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  These claims each require the superheating system to include both resistive heating components and a light source, light guide and light windows (e.g. laser source).  All references to superheating on the specification refer to laser heating and resistance heating in the alternative using “or” wherein one heating modality is disclosed to replace the other (see [0058]; [0064]; [0066]-[0067]).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5 (and thereby dependent claim 6), the phrase "a first light window" in line 5 renders the claim(s) indefinite because claim 2 already introduces a first light window in lines 4-5, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant intended to refer back to the first light window of claim 2 or introduce a new, additional light window.  To move prosecution forward, the Examiner assumes Applicant intended to refer back to the first light window of claim 2.  Appropriate correction is required.
Regarding claim 15 (and thereby dependent claim 16), the phrase "a first light window" in line 5 renders the claim(s) indefinite because claim 12 already introduces a first light window in line 4, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant intended to refer back to the first light window of claim 12 or introduce a new, additional light window.  To move prosecution forward, the Examiner assumes Applicant intended to refer back to the first light window of claim 12.  Appropriate correction is required.
Regarding claim 17, the phrase "a first light window" in line 4 renders the claim(s) indefinite because claim 12 already introduces a first light window in line 4, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant intended to refer back to the first light window of claim 12 or introduce a new, additional light window.  To move prosecution forward, the Examiner assumes Applicant intended to refer back to the first light window of claim 12.  Appropriate correction is required.
Claim 22 recites the limitation "the first light guide" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grace et al. (US 2017/0265942).
Grace discloses (see Figs. 1-2 and 5) laser-induced balloon catheters (100, Fig. 2) and methods (Fig. 5) comprising the following claim limitations:
(claim 18) A catheter system for imparting pressure to induce fractures in a vascular lesion within or adjacent a vessel wall (see Abstract; [0002]; [0026]), comprising a catheter (100, Fig. 2) configured to (i.e. capable of) advance to the vascular lesion (210, Fig. 2) located within a blood vessel (220, Fig. 2), the catheter (100) comprising an elongate shaft and a balloon (150, Fig. 2) coupled to the elongate shaft (as expressly shown in Fig. 2), wherein the balloon (150) comprises a balloon wall (as shown in Fig. 2) and is configured to (i.e. capable of) expand from a collapsed configuration suitable for advancing the catheter through a patient's vasculature (i.e. step 520, Fig. 5; [0026]) to a first expanded configuration suitable for anchoring the catheter in position relative to a treatment site (i.e. step 540, Fig. 5; [0026]); and a superheating system (e.g. 140, Fig. 2) configured to (i.e. capable of) heat a balloon fluid (160, Fig. 2) within the balloon (150) rapidly enough to achieve spontaneous vaporization of the balloon fluid (160) and to generate inertial bubbles and acoustic pressure waves ([0026]; [0192]-[0193]; [0274]; [0284]; [0286]), wherein the superheating system comprises a first light guide (i.e. one of the plurality of outer optical fibers 135, Fig. 1A) extending along the elongate shaft (as shown in Figs. 1-1A) and configured to (i.e. capable of) be placed in optical communication with a light source (230, Fig. 2) at a proximal portion of the first light guide (135) (as shown in Fig. 2; [0273]; [0275]; [0279]-[0280]); wherein the first light window (140, Fig. 2) is in optical communication with the balloon fluid (160) (as shown in Fig. 2; [0273]; [0278]; light expressly travels from laser source 230, through optical fibers 135 and exits at the proximal emitter windows 140 of each respective optical fiber 135 and continues its optical communication path into the balloon interior); and a thermally conductive photonic absorption layer in optical communication with the first light window (140) and the light source (230) ([0092]-[0093]; [0100]; [0297]; [0301]; [0347]; [0359]-[0363]), wherein the thermally conductive photonic absorption layer is configured to (i.e. capable of) absorb a photonic energy from the light guide (135) and convert the photonic energy into thermal energy to achieve spontaneous vaporization of a balloon fluid (160) within the balloon (150) and to generate inertial bubbles and acoustic pressure waves ([0092]-[0093]; [0100]; [0297]; [0301]; [0347]; [0359]-[0363]; light absorbing material expressly disclosed to be either coatings and/or the aqueous solution within the balloon interior may comprise light absorption material heated by the laser light system (i.e. in direct optical communication to thereby absorb the light energy (via optical communication) and thereby become heated).

Claim Rejections - 35 USC § 103
Claim(s) 1-4, 10-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Grace et al. (US 2017/0265942) in view of Gerlach et al. (US 2016/0324564) and Hawkins et al. (US 2014/0046229).
Grace discloses (see Figs. 1-2 and 5) laser-induced balloon catheters (100, Fig. 2) and methods (Fig. 5) comprising the following claim limitations:
(claim 1) A catheter system for imparting pressure to induce fractures in a vascular lesion within or adjacent a vessel wall (see Abstract; [0002]; [0026]), comprising a catheter (100, Fig. 2) that is configured to (i.e. capable of) advance to the vascular lesion (210, Fig. 2) located within a blood vessel (220, Fig. 2), the catheter (100) comprising an elongate shaft and a balloon (150, Fig. 2) coupled to the elongate shaft (as expressly shown in Fig. 2), the balloon (150) including a balloon wall (as shown in Fig. 2), the balloon (150) being configured to (i.e. capable of) move between a collapsed configuration suitable for advancing the catheter through a patient's vasculature (i.e. step 520, Fig. 5; [0026]) and a first expanded configuration suitable for anchoring the catheter in position relative to a treatment site (i.e. step 540, Fig. 5; [0026]); and a superheating system (e.g. 140, Fig. 2) that is positioned at least partially within the balloon (150), the superheating system being configured to (i.e. capable of) heat a balloon fluid (160, Fig. 2) within the balloon (150) rapidly enough to achieve spontaneous vaporization of the balloon fluid (160) and to generate inertial bubbles and acoustic pressure waves ([0026]; [0192]-[0193]; [0274]; [0284]; [0286]);
(claims 2 and 12) wherein the superheating system includes a first light guide (i.e. one of the plurality of outer optical fibers 135, Fig. 1A) extending along the elongate shaft (as shown in Figs. 1-1A), the first light guide (135) being configured to (i.e. capable of) be in optical communication with a light source (230, Fig. 2) at a proximal portion of the first light guide (135) (as shown in Fig. 2; [0273]; [0275]; [0279]-[0280]), the first light guide (135) including a first light window (140, Fig. 2) at a distal portion of the first light guide (135) (as shown in Fig. 2; [0273]; [0278]; light expressly travels from laser source 230, through optical fibers 135 and exits at the proximal emitter windows 140 of each respective optical fiber 135);
(claims 3 and 13) wherein the first light guide (135) is an optical fiber ([0273]) and the light source is a laser (230, Fig. 2; [0279]-[0280]);
(claims 4 and 14) further comprising a second light guide (i.e. a “second” outer optical fiber 135 of the sixteen optical fibers 135 expressly shown in Fig. 1A) coupled to the elongate shaft (as shown in Fig. 1-2; [0273]; [0275]), the second light guide being in optical communication with the light source (230) (as shown in Fig. 2; [0273]; [0275]; [0279]-[0280]);
(claim 10) A method for generating pressure to induce fractures in a vascular lesion within or adjacent a vessel wall of a blood vessel (see Abstract; [0002]; [0026]), comprising advancing a catheter (100, Fig. 2) to a vascular lesion (210, Fig. 2) location within the blood vessel (220, Fig. 2) (step 520, Fig. 5; [0310]-[0311]), the catheter (100) comprising a balloon (150, Fig. 2) coupled to an elongate shaft (as expressly shown in Fig. 2); expanding the balloon (150) from a collapsed configuration suitable for advancing the catheter through a patient’s vasculature (see steps 515,520 in Fig. 5; [0310]-[0311]; balloon catheter delivered in a collapsed state) to a first expanded configuration suitable for anchoring the catheter in position relative to the vascular lesion location (as shown in Fig. 2; see step 540 in Fig. 5; [0310]-[0311]; balloon catheter inflated once in position); and after expanding the balloon (i.e. step 540, Fig. 5), heating a balloon fluid (160, Fig. 2) with a superheating system (e.g. 140, Fig. 2) to achieve spontaneous vaporization of the balloon fluid (160) and generation of inertial bubbles and acoustic pressure waves (240, Fig. 2) directed toward a balloon wall of the balloon (150) (as shown in Fig. 2; see step 550 in Fig. 5; [0026]; [0192]-[0193]; [0274]; [0278]; [0284]; [0286]; [0310]-[0311]), thereby imparting pressure upon the vascular lesion (210, Fig. 2) to induce fractures in the vascular lesion ([0278]; [0284]; [0286]); 
(claim 11) wherein the step of heating the balloon fluid (160) includes heating the balloon fluid (160) to above its boiling point in more than 1 nanosecond and less than 10 seconds (see claims 2 and 8; [0027]-[0028]; [0291]; [0293]); and 
(claim 21) wherein the balloon fluid includes absorptive agents that selectively absorb light ([0297]; [0301]; [0347]; [0359]-[0363]; light absorbing material expressly disclosed to be within the aqueous solution and/or liquid medium of the balloon interior).
Grace, as applied above, discloses laser-induced balloon catheters and methods comprising all the limitations of the claim except for the system including a first electrical lead extending along the elongate shaft and including a first resistive heating element.  
Gerlach teaches a similar medical instrument for pressure wave generation via superheating vaporization of liquid comprising a resistive heater ([0062]-[0063]; [0099]; [0101]-[0102]).  Accordingly, Gerlach expressly teaches that it is known that a resistive heater and a laser heater are both elements that are functional equivalents for providing near-instantaneous superheating and vaporization of liquid.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the resistive heater taught by Gerlach for the laser heater of Grace because both elements were known equivalents for providing near-instantaneous superheating and vaporization of liquid within the intraluminal ablation treatment arts.  The substitution would have resulted in the predictable results of providing near-instantaneous superheating and vaporization of liquid to the device of Grace.
The difference between the prior art and the claimed invention is that Grace in view of Gerlach does not teach utilizing both electrical-induced (see exemplary Fig. 1C, via lead 139) and laser-induced superheating in combination.  Hawkins teaches a similar intravascular balloon shockwave device comprising liquid superheating in the form electrical-induced superheating, laser-induced superheating, or the combination of both electrical-induced and laser-induced superheating systems ([0020]; express teaching of use of each superheating system either individually or in combination, as one so desires).  Accordingly, Hawkins expressly teaches that it is known that electrical and laser superheating systems used either individually or together in combination are elements that are functional equivalents for providing a liquid superheating system in an intravascular balloon shockwave device.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the electrical and laser superheating systems used in combination together taught by Hawkins for the individually used electrical or laser system of Grace in view of Gerlach because both elements were known equivalents for providing a balloon liquid superheating system within the intravascular balloon shockwave device art.  The substitution would have resulted in the predictable results of providing a balloon liquid superheating system to the device Grace in view of Gerlach.

Claim(s) 5-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Grace in view of Gerlach and Hawkins as applied to claims 2 and 12 above, and further in view of Cioanta et al. (US 2016/0008016).
Grace discloses (see Figs. 1-2 and 5) laser-induced balloon catheters (100, Fig. 2) and methods (Fig. 5) comprising the following claim limitations:
(claims 6 and 16) further comprising the step of absorbing photonic energy from the first light guide (135) with a thermally conductive photonic absorption layer disposed on the first light window (135) and in optical communication with the first light window (140) and the light source (230) ([0092]-[0093]; [0100]; [0297]; [0301]; [0347]; [0359]-[0363]), wherein the thermally conductive photonic absorption layer absorbs a photonic energy from the light guide (135) and converts the photonic energy into thermal energy to achieve spontaneous vaporization of a balloon fluid (160) within the balloon (150) and generating inertial bubbles and acoustic pressure waves ([0092]-[0093]; [0100]; [0297]; [0301]; [0347]; [0359]-[0363]; light absorbing material expressly disclosed to be applied as a coating to structures along the light path within the balloon).
Grace in view of Gerlach and Hawkins fails to expressly disclose the distal portion of the first light guide includes a diverting feature/first fiber diffuser that is configured to (i.e. capable of) direct light from the first light guide toward/to exit a side surface portion of the distal portion of the first light guide, the diverting feature including one of a reflecting element and a refracting element, the first light guide including a first light window that is positioned on and in optical communication with the side surface portion, wherein the distal portion of the first light guide includes a plurality of light windows axially spaced apart from one another by at least one intervening non- emitting portion of the first light guide, and a plurality of fiber diffusers, each fiber diffuser directing light from the first light guide to exit the first light guide at a side surface portion of the first light guide, wherein each side surface portion is in optical communication with one of the plurality of light windows.
However, Cioanta teaches (see Fig. 44) a similar shockwave balloon catheter (340, Fig. 44) and method wherein the distal portion of the first light guide includes a diverting feature/first fiber diffuser (i.e. leftmost reflector 402, as shown in Fig. 44) that is configured to (i.e. capable of) direct light from the first light guide toward/to exit a side surface portion of the distal portion of the first light guide (as shown in the dotted lines emanating from reflector 402 in Fig. 44, wherein light is reflected to laterally exit a side portion of catheter lumen; see Abstract; [0446]-[0449]; [0467]; [0526]; [0542]; [0564]), the diverting feature including one of a reflecting element (elements 402,404 in Fig. 44 are each expressly disclosed as reflectors in communication with a laser shockwave generator source; see claims 3-4; [0446]-[0449]; [0467]; [0526]; [0542]; [0564]) and a refracting element, the first light guide including a first light window (i.e. lateral-facing exterior surface of each reflector 402,404) that is positioned on and in optical communication with the side surface portion (as shown in Fig. 44), wherein the distal portion of the first light guide includes a plurality of light windows axially spaced apart from one another by at least one intervening non-emitting portion of the first light guide (as expressly shown in Fig. 44; multiple reflectors 402,44 shown with each respective reflector having a window/lateral-facing exterior surface) in order to beneficially increase and enhance the efficiency of the shock wave catheter by giving treatment simultaneously in multiple points of the treatment area ([0446]; [0448]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device/method of Grace in view of Gerlach and Hawkins to have the distal portion of the first light guide include a diverting feature/first fiber diffuser that is configured to direct light from the first light guide toward/to exit a side surface portion of the distal portion of the first light guide, the diverting feature including one of a reflecting element and a refracting element, the first light guide including a first light window that is positioned on and in optical communication with the side surface portion, wherein the distal portion of the first light guide includes a plurality of light windows axially spaced apart from one another by at least one intervening non-emitting portion of the first light guide in order to beneficially increase and enhance the efficiency of the shock wave catheter by giving treatment simultaneously in multiple points of the treatment area, as taught by Cioanta.

Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Grace in view of Gerlach and Hawkins as applied to claim 1 above, and further in view of Hastings et al. US (2011/0257641).
Grace in view of Gerlach and Hawkins, as applied above, discloses laser-induced balloon catheters and methods comprising all the limitations of the claim except for the first light guide being disposed in a spiral configuration about the elongate shaft.  
However, Hastings teaches similar optical therapy balloon devices comprising a light guide disposed in a spiral configuration (as expressly shown in Fig. 9B; [0125]-[0126]) in order to beneficially provide for one-shot treatment at a variety of locations wherein a plurality of optical emitters are disposed in different spiral directions allowing for treatment of an entirety of a portion of vessel without having to reposition the treatment device ([0125]-[0126]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Grace in view of Gerlach and Hawkins to have the light guide disposed in a spiral configuration in order to beneficially provide for one-shot treatment at a variety of locations wherein a plurality of optical emitters are disposed in different spiral directions allowing for treatment of an entirety of a portion of vessel without having to reposition the treatment device, as taught by Hastings.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771